                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

        Plaintiff,
                                                                Case No. 17-40097-01-DDC
v.

WESLEY WAGNER (01),

        Defendant.

                                 MEMORANDUM AND ORDER

        On October 4, 2018, a jury convicted defendant Wesley Wagner of receiving and

possessing child pornography. Doc. 73. This matter is before the court on Mr. Wagner’s

Renewed Motion for Judgment of Acquittal (Doc. 76)1 and Motion for New Trial (Doc. 77). The

government has responded to each motion (Docs. 86, 87, 90, & 91). Mr. Wagner’s two motions

make related arguments, so the court addresses them together.

        For reasons explained below, the court denies both motions. In sum, the government has

presented sufficient evidence for a reasonable jury to find Mr. Wagner guilty beyond a

reasonable doubt. And Mr. Wagner has failed to demonstrate that the ends of justice require a

new trial.

I.      Background

        A. Mr. Wagner’s Pre-Trial Motions (Docs. 25, 26, 27, & 32)

        In late 2014, the FBI discovered “Playpen”—a website hosting child pornography. The

FBI found the website’s server, and, in January 2015, seized that server under a warrant. Then,

law enforcement officers operated the Playpen site from a location in the Eastern District of


1
    During trial, Mr. Wagner moved for judgment of acquittal at the close of the government’s case-in-
chief. The court denied his motion.
Virginia beginning February 20, 2015, until the FBI permanently disabled the website on March

4, 2015. While law enforcement officers operated Playpen, they deployed a computer program

known as the Network Investigative Technique (“NIT”), trying to determine the identity of

Playpen’s users. The FBI traced one user—“soldiermike”—to an IP address registered to

defendant Mr. Wagner. The NIT also revealed that the “soldiermike” username was associated

with the email address “mike.jenkins72@yahoo.com” and a computer named “SFC-Gunner.”

The user using the “soldiermike” username had logged into Playpen for almost nine total hours

during the NIT’s deployment. The FBI secured a search warrant from this court for Mr.

Wagner’s residence in White City, Kansas. When the FBI executed the search warrant on

September 17, 2015, two agents—Agent Angie Jones and Agent Mike Daniels—interviewed Mr.

Wagner. FBI agents also seized a laptop and a cell phone from the Wagner home.

        Mr. Wagner moved to suppress the statements he made during that interview because, he

contended, the government used unconstitutional methods to secure them. Doc. 27. He also

asked the court to dismiss the Indictment (Doc. 1) against him because the FBI’s ongoing

operation of the Playpen site constituted outrageous conduct. Doc. 32. The court denied both

motions. Doc. 48. The FBI’s interrogation, the court held, was non-custodial, and Mr. Wagner

voluntarily made the statements his motion sought to suppress. Id. at 13. And the court rejected

Mr. Wagner’s argument that the government’s operation of the Playpen site amounted to

outrageous conduct. Id. at 13–15. Mr. Wagner also moved to suppress: (1) evidence that law

enforcement officers had gathered during their search of his computer and home; and (2)

statements he made when agents executed the search warrant on his home. Docs. 25 & 26. The

court again denied both motions. Doc. 47.2


2
   Docs. 25, 26, and 47 all are sealed, but Mr. Wagner describes these suppression issues in his unsealed
Motion for a New Trial (Doc. 77) and supporting brief (Doc. 89).

                                                    2
       B. Mr. Wagner’s Trial 

       The government called two witnesses during Mr. Wagner’s trial: (1) Agent Angie Jones,

who interviewed Mr. Wagner when she and other agents executed the search warrant on Mr.

Wagner’s home; and (2) expert witness Amy Corrigan, a forensic examiner with the FBI who

specializes in digital forensics. During its case, the government admitted into evidence a played

recording of Agents Jones and Daniels’s September 17, 2015, interview with Mr. Wagner.

During that interview, Mr. Wagner told the agents he had served in the military and had been

diagnosed with post-traumatic stress disorder. He also explained that he previously had a

pornography addiction and had accessed publicly available websites to view pornography. Mr.

Wagner told the agents that persons other than himself and his wife, Brenda Wagner, had lived in

their home in the past. He also told them that the laptop they later seized required no password

to access its files, though the Wi-Fi service at the Wagner home required a password to use.

When agents accessed files on the laptop, they found a “TOR” folder on the computer’s desktop.

“TOR,” short for “The Onion Router,” requires users to download special software and input

exact website addresses to view web pages anonymously. Also, TOR browsers disguise users’

IP addresses. The agents also found child pornography files saved to the computer’s desktop.

Mr. Wagner denied any knowledge of the TOR browser or child pornography on the laptop.

       Ms. Corrigan described how she had located more than 4,000 image and video files on

the laptop seized from Mr. Wagner’s home that appeared to contain child pornography. The

“TOR” folder on the laptop contained a specific website address for webpages that appeared to

host child pornography materials, she explained. She found references to the “TOR” network

and possible child exploitation materials on the laptop back to the period 2011 to 2015. Ms.

Corrigan carefully described one 30-minute sequence of activity on the computer. During that



                                                3
30 minutes, the laptop’s user accessed: a website for Auto Zone, an auto parts retailer; a website

for an O’Reilly Auto Parts store; a Yahoo Mail website for the username SFC_Wagner; an email

website for the username Mike.Jenkins72; the website “chaturbate.com,” which facilitates

random chats—usually of a sexual nature—with the username “soldiermike”; and additional

searches for car parts.

        Both Agent Jones and Ms. Corrigan testified that they didn’t know who had accessed

child pornography on the laptop in the Wagner home. And Ms. Corrigan testified that the cell

phone agents had seized in Mr. Wagner’s home contained no references to the email address

“mikejenkins@yahoo.com” or the username “soldiermike.” But Ms. Corrigan’s examination of

the cell phone—which had a Bluetooth device name of “Wesley Wagner’s G3”—showed

YouTube searches and contacts from the social media site Tumblr that were indicative of child

exploitation materials.3 The phone also showed use of the email addresses

“swag6482@gmail.com” and “SFC_Wagner@yahoo.com.” Finally, Ms. Corrigan testified that

the phone contained nude images, possibly of minors.

        At the conclusion of the evidence, the jury convicted Mr. Wagner on two Counts: (1)

Count One, which charged Mr. Wagner with knowingly receiving child pornography; and (2)

Count Two, which charged him with knowingly possessing child pornography. Doc. 73.

II.     Renewed Motion for Judgment of Acquittal (Doc. 76)

        A.      Legal Standard

        On a motion for judgment of acquittal under Federal Rule of Criminal Procedure 29, the

court must uphold the jury’s verdict of guilty if “any rational trier of fact could have found the


3
   Ms. Corrigan testified that she found the following YouTube search terms on the cell phone: “child
camel toe,” “child panties,” “child sex doll,” “daddy daughter sex,” “Lolita sex,” and “preteen.” Ms.
Corrigan also testified that she found the following contacts from the social media site Tumblr on the cell
phone: “daddy breeds girls,” “dirty girl 10,” and “daddy’s lover girl.”

                                                     4
essential elements of the crime beyond a reasonable doubt.” United States v. Haber, 251 F.3d

881, 887 (10th Cir. 2001) (citation and internal quotation marks omitted). In other words, the

court can reverse a jury’s verdict only if it concludes that no reasonable juror could find the

defendant guilty. United States v. Dewberry, 790 F.3d 1022, 1028 (10th Cir. 2015); United

States v. Magleby, 241 F.3d 1306, 1312 (10th Cir. 2001).

       When reviewing a sufficiency of the evidence argument like the one Mr. Wagner makes,

the court “must ask only whether taking the evidence—both direct and circumstantial, together

with the reasonable inferences to be drawn therefrom—in the light most favorable to the

government, a reasonable jury could find [defendant] guilty beyond a reasonable doubt.”

Magleby, 241 F.3d at 1311–12 (citation and internal quotation marks omitted). “[T]he evidence

necessary to support a verdict need not conclusively exclude every other reasonable hypothesis

and need not negate all possibilities except guilt.” Id. at 1112 (citation and internal quotation

marks omitted). And, “where conflicting evidence exists,” the court must “not question the

jury’s conclusions regarding the credibility of witnesses or the relative weight of evidence.” Id.

       Instead, the court simply must “determine whether [the] evidence, if believed, would

establish each element of the crime.” United States v. Vallo, 238 F.3d 1242, 1247 (10th Cir.

2001) (quoting United States v. Evans, 42 F.3d 586, 589 (10th Cir. 1994)). The court thus must

give “considerable deference to the jury’s verdict.” Dewberry, 790 F.3d at 1028 (citation and

internal quotation marks omitted). But though the court’s review is deferential, the evidence

must do “more than raise a mere suspicion of guilt.” Id. (internal quotation marks and citation

omitted). And, any inferences drawn from direct and circumstantial evidence “must be more

than speculation and conjecture to be reasonable.” Id. (citation and internal quotation marks

omitted).



                                                  5
       B. Analysis

       Mr. Wagner argues that the government presented no evidence connecting the email

address and username used to access child pornography—“mikejenkins@yahoo.com” and

“soldiermike”—with Mr. Wagner himself or his phone. And—Mr. Wagner contends—the

government’s failure to adduce evidence about others who may have accessed child pornography

on the computer left too many gaps to satisfy the government’s burden of proof. In response, the

government argues that the following circumstantial evidence, among other evidence, properly

supported the jury’s guilty verdict on both Counts against Mr. Wagner: (1) the variety of

methods used to access child exploitation materials; (2) Mr. Wagner’s past pornography

addiction and use of pornography websites; (3) the files and browsing history Ms. Corrigan

found on the laptop in the home; and (4) the usernames, emails addresses, contacts, search

history, and images Ms. Corrigan found on the cell phone.

       The jury reasonably found Mr. Wagner guilty of the charges against him based on the

government’s evidence. Simply put, the government had no duty to present evidence negating

every possibility that someone else may have accessed the child pornography at issue. The court

is persuaded that the jurors collectively drew reasonable inferences about the child pornography

accessed on the computer in light of the laptop’s browsing history and other files on it, as well as

the content Ms. Corrigan found on the cell phone. Those decisions by the jury, resulting in Mr.

Wagner’s conviction, deserve “considerable deference.” See Dewberry, 790 F.3d at 1028.

Because the government has adduced sufficient circumstantial evidence to support the jury’s

guilty verdict on both Counts against Mr. Wagner, the court denies his Renewed Motion for

Judgment of Acquittal (Doc. 76). See Doc. 70 at 20 (Instruction permitting jury to consider

circumstantial evidence in reaching the verdict).



                                                 6
III.   Motion for New Trial (Doc. 77)

       A. Legal Standard

       Federal Rule of Criminal Procedure 33 provides that the court may grant a motion for a

new trial “if the interest of justice so requires.” “A motion for new trial under Rule 33 is not

regarded with favor and is granted with great caution.” United States v. Herrera, 481 F.3d 1266,

1269–70 (10th Cir. 2007); United States v. Quintanilla, 193 F.3d 1139, 1146 (10th Cir. 1999).

“The defendant has the burden of proving the necessity of a new trial.” United States v. Walters,

89 F. Supp. 2d 1206, 1213 (D. Kan. 2000) (citing United States v. Davis, 15 F.3d 526, 531 (6th

Cir. 1994) (further citations omitted)). And, the decision whether to grant a motion for new trial

is committed to the trial court’s sound discretion. United States v. Cesareo-Ayala, 576 F.3d

1120, 1126 (10th Cir. 2009); Herrera, 481 F.3d at 1270; Quintanilla, 193 F.3d at 1146.

       B. Analysis

       Mr. Wagner makes three arguments supporting his request for a new trial. The court

addresses each one separately in the following sections.

               1. Did the court err when it sustained the government’s hearsay objection
                  during Mr. Wagner’s cross-examination of Agent Jones?

       First, Mr. Wagner asserts that the court erred when it sustained the government’s hearsay

objection to defense counsel’s cross-examination of Agent Jones. Mr. Wagner contends that the

court improperly prohibited defense counsel from questioning Agent Jones about Mr. Wagner’s

statements to her during their September 17 interview. The court excluded this line of

questioning as impermissible hearsay. But, he contends, the court already had admitted these

statements by Mr. Wagner because the government had played a recording of the interview for

the jury. The court’s ruling, he asserts, prevented him from adequately cross-examining Agent

Jones about Mr. Wagner’s denial that he knew about any child pornography on the laptop seized

                                                 7
from his home. In response, the government argues that the court has broad discretion to rule on

evidentiary issues. And, even if the ruling was erroneous, the government contends it did not

affect Mr. Wagner’s substantial rights.

       “The trial court has broad discretion in ruling on evidentiary matters.” United States v.

Drake, 932 F.2d 861, 866 (10th Cir. 1991). And, when “reviewing a motion for new trial, the

court should ‘exercise judgment in preference to the automatic reversal for “error” and ignore

errors that do not affect the essential fairness of the trial.’” Conaway v. Smith, No. 84-2434-S,

1989 WL 36054, at *1 (D. Kan. Mar. 17, 1989) (quoting McDonough Power Equip., Inc. v.

Greenwood, 464 U.S. 548, 553 (1984)). The movant for a new trial “must demonstrate trial

errors which constitute prejudicial error or that the verdict is not based on substantial evidence.”

White v. Conoco, Inc., 710 F.2d 1442, 1443 (10th Cir. 1983). “[N]o error in the admission or

exclusion of evidence, and no error in any ruling or order of the trial court or anything done or

omitted by the court, can be grounds for granting a new trial unless the error or defect affects the

substantial rights of the parties.” Conaway, 1989 WL 36054, at *1 (citing Rasmussen Drilling,

Inc. v. Kerr-McGee Nuclear Corp., 571 F.2d 1144, 1148–49 (10th Cir. 1978)).

       Defense counsel argued that his cross-examination of Agent Jones sought to clarify Mr.

Wagner’s statements to Agent Jones during their September 17 interview. The government

properly had offered Mr. Wagner’s statements from that interview under the exclusion codified

in Federal Rule of Evidence 801(d)(2). That Rule excludes statements made by a party opponent

from the definition of hearsay. Fed. R. Evid. 801(d)(2). But that Rule did not apply when Mr.

Wagner sought to offer his own out-of-court statements to prove their truth. So, the court

sustained the government’s objection to this questioning. See Michigan v. Lucas, 500 U.S. 145,

149 (1991) (“[T]rial judges retain wide latitude to limit reasonably a criminal defendant’s right to



                                                  8
cross-examine a witness based on concerns about, among other things, harassment, prejudice,

confusion of the issues, the witness’ safety, or interrogation that is repetitive or only marginally

relevant.” (internal quotations omitted)).

       But even if the court had erred by sustaining the objection, Mr. Wagner fails to

demonstrate how this ruling affected his substantial rights. Defense counsel’s questioning

revisited statements Mr. Wagner made during his September 17 interview. The evidence already

had provided the jury with the opportunity to consider Mr. Wagner’s statements. And, as the

government argues, the jury asked during deliberations for a copy of Mr. Wagner’s recorded

interview with the agents. See Docs. 72 (jury’s request for copy of the September 17 interview

recording to play during deliberations), 72-1 (court’s response granting request). In short, any

assumed error in the court’s evidentiary ruling does not amount to a defect affecting Mr.

Wagner’s substantial rights. The court denies Mr. Wagner’s new trial motion on this ground.

               2. Did the court err in its rulings on Mr. Wagner’s pre-trial suppression
                  motions?
       Second, Mr. Wagner argues that the court’s rulings on each of his pre-trial suppression

motions erred. Mr. Wagner properly preserved his continuing objections to these rulings—

objections that the court recognized at trial, but overruled during the parties’ pre-trial conference

on October 2, 2018. Mr. Wagner recognizes—and the court already has relied upon—

controlling Tenth Circuit precedent holding that the good faith exception applied to the FBI’s

reliance on the NIT warrant, thus barring suppression. See United States v. Workman, 863 F.3d

1313, 1321 (10th Cir. 2017), cert. denied, 138 S. Ct. 1546 (2018) (finding good faith exception

applied after assuming, but not deciding, the NIT warrant was invalid). Mr. Wagner nevertheless

contends that our Circuit wrongly decided Workman and thus seeks to present that question

again. Certainly, Mr. Wagner has the right to renew that issue. But here, in this court, the court


                                                  9
will not deviate from Workman’s holding. Mr. Wagner hasn’t identified any meaningful

difference between that case and this one.

       In his new trial motion, Mr. Wagner incorporates all the arguments his suppression

motions contain. But he provides no new basis for the court to grant his new trial motion, though

he has the burden to show why a new trial is warranted. The court already has explained its

reasoning for denying Mr. Wagner’s suppression motions in two separate orders. See Doc. 47

(concluding that: (1) FBI agents reasonably relied on the NIT warrant, and the good faith

exception barred suppression of evidence they collected when executing the warrant; and (2) the

search warrant for Mr. Wagner’s home was valid); Doc. 48 (concluding that: (1) the FBI’s

interrogation was non-custodial, and Mr. Wagner voluntarily made the statements he sought to

suppress; and (2) the government did not engage in outrageous conduct when it continued to

operate the Playpen site). The Tenth Circuit’s holding in Workman is still binding authority.

And Mr. Wagner has not shown that the “interest of justice” requires the court to revisit the

reasons it denied his suppression motions. Fed. R. Crim. P. 33. The court thus denies Mr.

Wagner’s new trial motion on this second ground.

               3. Do the errors that Mr. Wagner asserts cumulatively require a new trial?

       Finally, Mr. Wagner argues that even if neither of his asserted errors, discussed above,

singularly warrants a new trial, they require, when combined, a new trial. “A cumulative-error

analysis aggregates all errors found to be harmless and ‘analyzes whether their cumulative effect

on the outcome of the trial is such that collectively they can no longer be determined to be

harmless.’” United States v. Toles, 297 F.3d 959, 972 (10th Cir. 2002) (quoting United States v.

Rivera, 900 F.2d 1462, 1470 (10th Cir. 1990)). “There must be at least two errors before [the




                                                10
court] may find cumulative error.” United States v. Willis, 826 F.3d 1265, 1280 (10th Cir. 2016)

(citing United States v. Thomas, 749 F.3d 1302, 1307 (10th Cir. 2014)).

       Above, the court only assumes it harmlessly erred when it sustained the government’s

hearsay objection to Agent Jones’s cross-examination. And the court determines it did not err in

its rulings on Mr. Wagner’s pre-trial suppression motions. A single, assumed error in an

evidentiary ruling cannot amount to prejudicial error, as required by the collective error standard.

The court thus denies Mr. Wagner’s new trial motion on this third ground.

IV.    Conclusion

       The court denies Mr. Wagner’s Renewed Motion for Judgment of Acquittal (Doc. 76)

because the jury reasonably could conclude from the evidence presented at trial that Mr. Wagner

had received and possessed child pornography. The court also denies Mr. Wagner’s Motion for

New Trial (Doc. 77) because the court’s evidentiary ruling did not err, nor did its rulings on Mr.

Wagner’s pre-trial suppression motions. And even if the court had erred in its evidentiary ruling,

such an error, alone, falls well short of one requiring the court to grant a new trial.

       IT IS THEREFORE ORDERED BY THE COURT THAT defendant Wesley

Wagner’s Renewed Motion for Judgment of Acquittal (Doc. 76) is denied.

       IT IS FURTHER ORDERED THAT defendant Wesley Wagner’s Motion for New

Trial (Doc. 77) is denied.

       IT IS SO ORDERED.

       Dated this 12th day of February, 2019, at Kansas City, Kansas.

                                                       s/ Daniel D. Crabtree
                                                       Daniel D. Crabtree
                                                       United States District Judge




                                                  11
